DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                          Status of the Claims
2.	Claims 1-2, 5, 7, 9, 12-13, 16, 20-21, 24, 29-30, 32-37, 39-42, 44, 49, 51, 53, 104, 109, 116-119 currently pending.  This office action is in response to the amendment filed on 11/11/2020.
  
                                                                 EXAMINER'S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Agent Boris Chernomordik on 02/09/2021.
The application has been amended as follows: 
Claims 53, 104, and 109 are cancelled without prejudice. 
Claim 116 is amended so that the phrase “so at to” is changed to “so as to”. 
Claim 117 is amended so that the phrase “so at to” is changed to “so as to”

Allowable Subject Matter
4.	Claims 1-2, 5, 7, 9, 12-13, 16, 20-21, 24, 29-30, 32-37, 39-42, 44, 49, 51, and 116-119 are  allowed.
The claims are allowable over the closest prior art of record of Matyjaszewski (US 2002/0183473 A1) and Matson (Matson, Jon B, et al “Synthesis of Fluorine-18 Functionalized nanoparticles for use as in vivo Molecular Imaging Agents” J. AM. Chem. Soc. 208,130,6731-6733; on IDS filed by applicant on 04/29/2019).
Matyjaszewski teaches a method of the polymerization of a methyl methacrylate and a Poly lactic acid macromonomer to form a homogeneously branched graft copolymer (paragraph 0184), which is a particular graft distribution of the macromonomer. The methyl methacrylate would corresponds to the claimed reactive diluent. The macromonomer is indicated to have a methacrylate or acrylate terminal group (paragraphs 0161, 0166 and 0184) which would correspond to a backbone precursor covalently linked to the polymer side chain of poly lactic acid.  The methyl methacrylate is indicated to be present in a particular molar ratio with the macromonomer (paragraph 0184 and table 10) which would result is a predetermined grafting density of the macromonomer. The copolymerization of the macromonomer is a grafting though copolymerization and forms a polymer block. 
Matyjaszewski does not teach or fairly suggest the method where the first or second macromonomer  or the first or second reactive diluent has the claimed structure or that the polymerization is a ring opening polymerization. 
Matson teaches a method of making a copolymer by polymerizing a monomers having a structure of (pg 6731 column 7 scheme 1)

    PNG
    media_image1.png
    193
    206
    media_image1.png
    Greyscale

The method of making the copolymer is shown by the scheme  (pg 6732 column 1  scheme 2)

    PNG
    media_image2.png
    231
    574
    media_image2.png
    Greyscale
. 
This polymerization method  synthesizes a graft copolymer by copolymerizing a first macromonomer (the compound 5, where the polyethylene chain is the first polymer side chain) and then polymerizing a first reactive diluent (the compound 3 which would be capable of acting as a reactive diluent) .  
Matson does not teach or fairly suggest the particularly claimed method where a first reactive diluent and a first macromonomer are reacted to form a first polymer block and a second reactive diluent and a second macromonomer are reacted to form a second polymer block. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

                                                                                  Conclusion
5.	Claims 1-2, 5, 7, 9, 12-13, 16, 20-21, 24, 29-30, 32-37, 39-42, 44, 49, 51, and 116-119 are  allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID L MILLER whose telephone number is (571)270-1297.  The examiner can normally be reached on M-F 7:30-4:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-2721098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID L MILLER/Examiner, Art Unit 1763     

/LING SIU CHOI/Supervisory Patent Examiner, Art Unit 1763